     Case 1:17-cv-05833-DLC Document 408 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     As explained in defendant Esposito’s letter of March 1,

2021 and its attachments, the plaintiffs rejected his February

17 offer of judgment on February 18 and then, without notifying

the Court of that rejection, filed a purported acceptance of the

offer on March 1.   Unaware of the rejection, the Court cancelled

a conference scheduled for this afternoon to address Esposito’s

request for discovery.    Esposito requests that the Court

reinstate the conference.

     Rule 68 states that an “unaccepted offer is considered

withdrawn.”   Fed. R. Civ. P. 68 (b).     “When a plaintiff rejects

such an offer . . . her interest in the lawsuit remains just

what it was before . . . .    An unaccepted settlement offer --

like any unaccepted contract offer -- is a legal nullity, with

no operative effect . . ..    Nothing in Rule 68 alters that basic
     Case 1:17-cv-05833-DLC Document 408 Filed 03/02/21 Page 2 of 2




principle.”   Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 162

(2016) (citation omitted).

     The plaintiffs having rejected Esposito’s Rule 68 offer of

judgment, they should not have filed an acceptance of that

offer.   Accordingly, it is hereby

     ORDERED that the telephone conference scheduled for March

2, 2021 at 2:00pm shall proceed as originally scheduled.

     IT IS FURTHER ORDERED that Esposito shall serve the

District Attorney’s Office with this Order.



Dated:     New York, New York
           March 2, 2021




                                   2
